Citation Nr: 1435524	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-41 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Tietze's syndrome.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for cervical spine disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a right ankle disability.  

6.  Entitlement to an initial compensable rating for genital warts.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 2005 to January 2009.   

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

When this case was before the Board in June 2011 it was decided in part and remanded in part.

The issues of entitlement to service connection for a low back disability and cervical spine disability and the issue of entitlement to an initial compensable rating for genital warts are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Tietze's syndrome has not been present at any time during the period of the claim.  

2.  A left ankle disability has not been present at any time during the period of the claim.  

3.  A right ankle disability has not been present at any time during the period of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for Tietze's syndrome have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 (2013).  

2.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 (2013).

3.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with all notice required under the VCAA by letter mailed in April 2009, prior to the initial adjudication of the claims.  

The record also reflects that the Veteran has been afforded appropriate VA examinations for the Tietze's syndrome and the ankle claims.  In addition to examining the Veteran the examiner's viewed his pertinent history.  The originating agency has obtained the service treatment records and identified post-service treatment records to the extent possible.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate any of the claims.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claims.	

Legal Criteria

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Tietze's Syndrome.

The Veteran submitted his claim of entitlement to service connection for Tietze's syndrome in January 2009.  He wrote that he frequently experienced chest pain and that the pain had been extreme enough to mimic heart attack symptoms.  He had been seen several times for this during active duty.  

The service treatment records reveal that in April 2005, the Veteran sought treatment for chest pain.  He reported if he moved a certain way or if he overexerted himself he had chest pain.  The pain was located over the left side of the chest.  Physical examination revealed no thoracic muscle tenderness, no sternum tenderness and no rib abnormalities.  The diagnosis was costochondritis or Tietze's syndrome.  The Veteran reported the symptomology again in May 2005 and costochondritis or Tietze's syndrome was again diagnosed.  It was opined that the Veteran may have had a component of pleurisy with the costochondritis.  In January 2008, the Veteran reported chest pain in the left sternal border which had been present for three days.  The assessment was chest pain.  The clinician suspected this was an episode of chest wall pain with an anxiety/panic attack response.  A subsequent chest X-ray was within normal limits.  In July 2008, it was written that the Veteran had had three to four months of recurrent episodes of exertional chest pain resulting in a pounding heart rate.  Physical examination was conducted.  The diagnosis was angina pectoris atypical.  Another clinical record dated the same month includes an assessment of angina pectoris.  It was opined that the Veteran's symptoms of chest pain were due to presumed atrial ventricular ectopy, most likely brought on by tobacco and sleep deprivation.  

The Veteran completed a post-deployment health assessment in September 2008.  The Veteran reported, in part, that he had sought treatment for pain or pressure in the chest and that he was still bothered by the symptoms.  

While the service treatment records document intermittent complaints of chest pain diagnosed as costochondritis or Tietze's syndrome, the post-service medical evidence is devoid of any diagnosis of costochondritis or Tietze's syndrome other than by history.  Post-service clinical records include references to the presence of these disorders via history but there is no indication that the Veteran was diagnosed as having costochondritis or Tietze's syndrome subsequent to discharge.  

In February 2009, the Veteran reported chest pain or discomfort on the left side which he thought was brought on by exercise.  No diagnosis was made but costochondritis was included on the problems list.  

A VA fee-basis examination was conducted in July 2009.  The Veteran reported that Tietze's syndrome was diagnosed in 2005 and that he continued to experience stabbing pains under intense physical exertion or when he was anxious.  Physical examination was conducted.  The pertinent assessment was rule out Tietze's syndrome.  

A VA fee-basis examination was conducted in February 2012.  The Veteran reported that he had Tietze's syndrome.  He thought he was having a heart attack but was diagnosed with inflammation of the rib joints.  Physical examination revealed discrete pressure pain over the third sternocostal joint on the left side.  An acute inflammation was not demonstrated.  There was no subluxation tendency.  An X-ray examination of the sternum disclosed no bony or inflammatory changes of the costosternal joints.  The pertinent diagnosis was no present indication of Tietze's syndrome.  

The Board finds that service connection is not warranted for Tietze's syndrome.  While the medical evidence documents that the Veteran was treated for the complaints of chest pain during active duty which was diagnosed as Tietze's syndrome or costochondritis, the post-service medical evidence does not document the existence of the disorder at any time.  As noted above, Tietze's syndrome is included on the Veteran's problem list but no post-service medical record shows that the Veteran was diagnosed with Tietze's syndrome.  The two VA examinations which were specifically conducted, in part, to determine if the Veteran has the disorder did not result in an affirmative finding.  On neither occasion was Tietze syndrome diagnosed.  

The evidence of the presence of Tietze's syndrome at any time during the period of the claim is limited to the Veteran's own statements.  The Veteran, however, is a layperson without specialized medical training.  While he is competent to report that he experiences chest pains, he is not competent to diagnose the cause of the chest pains or to render a diagnosis of Tietze's syndrome.

The Board finds that there is no competent probative evidence of record documenting that the Veteran has had Tietze's syndrome at any time during the period of the claim.  Therefore, the claim must be denied.

Bilateral Ankle Disability

The Veteran submitted claims of entitlement to service connection for left and right ankle disorders in January 2009.  He wrote that he twisted his left ankle while on active duty and that he still experienced pain in both ankles.

The service treatment records show that in August 2008, the Veteran sought treatment for left ankle pain.  He reported that he had injured the ankle playing soccer.  Physical examination was conducted.  The diagnosis was left ankle sprain involving the deltoid ligament.  The service treatment records are otherwise negative for evidence of any ankle disorder.  

The post-service medical evidence is also negative for evidence of a disorder of either ankle.  

A VA fee-basis examination was conducted in July 2009.  The Veteran reported pain in both ankle joints.  They were particularly manifest during running or other sports activities.  Physical examination revealed the Veteran entered the examination with a normal gait.  The ankle joints appeared normal.  Mild pressure pain was present.  There was no laxity of the ligaments.  Sonography was interpreted as revealing no signs of past injury, no joint effusion and no inflammatory changes of the soft tissue.  X-rays were interpreted as revealing no indications of past fractures and no signs of degeneration.  Os trigonum was a secondary finding.  This was not linked to active duty.  The pertinent diagnosis was rule out upper ankle affection on both sides.  

A VA fee-basis examination was conducted in February 2012.  The Veteran reported that his ankles would become stiff after walking a long distance.  He could no longer roll his feet right.  He could not recall any incidents related to this.  Physical examination revealed a normal gait.  There was no varus or valgus malposition of the ankle joints.  The ankle joints were unremarkable on inspection.  The ligaments were normal.  The Veteran could move his ankles in all planes without restriction and without pain.  X-rays were interpreted as being normal.  The pertinent diagnosis was at present no orthopedic disease of either upper ankle.  

Thus, none of the medical evidence shows that an ankle disorder has been present during the period of the claims.  

The Board has also considered the Veteran's statements.  As set out above, the Veteran is a layperson without specialized medical training.  While he is competent to report that he experiences pain in his ankles, he is not competent to diagnose the cause of the pains.  In any event, his lay opinion is not as probative as the medical evidence showing that no ankle disorder was present. 

Therefore, these claims must also be denied on the basis that neither claimed disability has been present during the period of the claim.


ORDER

Entitlement to service connection for Tietze's syndrome is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right ankle disability is denied.


REMAND

The Veteran is claiming entitlement to service connection for a low back disorder.  The service treatment records include references to the presence of lumbago.  A VA examination was conducted in February 2012.  At that time, a diagnosis of beginning degenerative disc changes of the lumbar spine was rendered.  The examiner opined that the degenerative disc changes could certainly have been caused by years of excessive stress while in the military.  Another VA examination report was prepared in May 2012.  The directions at the beginning of the examination report referenced the February 2012 VA examination report and the finding of degenerative disc disease.  The May 2012 examiner was asked to provide a medical opinion as to whether any currently diagnosed low back condition was related to the Veteran's active duty service.  The examiner opined that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was that the Veteran's service treatment records indicate a history of lumbago and the February 2012 examination indicated early or minimal degenerative changes of the lumbar spine.  The examiner noted the Veteran was 30 years old and minimal degenerative changes would most likely be changes of aging in the Veteran.  The examiner found there was no significant injury noted that would indicate a traumatic or more severe injury of the lumbar spine.  The examiner also wrote that the lumbago, or general muscle strain of the lumbar muscles, is at least as likely as not related to physical training events in service.  

The Board finds the report of the May 2012 VA examination requires clarification.  It is not apparent if the examiner has diagnosed the current existence of lumbago or if he was referencing the disorder by history as reflected in the service treatment records.  The examination report does not indicate what was actually diagnosed in May 2012.  The prior report did not include a diagnosis of lumbago.  A remand is required to provide this evidence.  

In June 2011, the Board remanded, in pertinent part, the claim of entitlement to service connection for cervicalgia to afford the Veteran a VA examination to determine the nature and etiology of the claimed disorder.  A review of the claims files and electronic record demonstrates that the Veteran has not been afforded the directed VA examination for his claimed cervicalgia.  Therefore, the claim of entitlement to service connection for cervicalgia must be remanded again for the actions set forth below.  

The Veteran is claiming entitlement to a compensable evaluation for genital warts.  In December 2012 the Veteran's representative wrote that the Veteran was experiencing painful scars on his penis due to the genital warts.  In February 2012, the Veteran informed a VA examiner that his scars were not painful.  In light of the allegation of an increase in symptomology, the Board finds that another VA examination is needed to ensure that the record reflects the current severity of the disability under consideration.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all back and cervical spine disorders present during the period of the claims.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be provided to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and a review of the Veteran's pertinent history, the examiner should state an opinion with respect to each back and cervical spine disorder present during the period of the claims as to whether there is a 50 percent or better probability that the disorder originated during active duty or is otherwise etiologically related to service.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected genital warts.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  Any necessary tests and studies should be accomplished.  

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.

4.  If the Veteran fails to report for any scheduled examinations, documentation showing that he was properly notified of the examination or examinations should be associated with the record.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


